DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 4/21/2021, with respect to the objection of claims 1, 2, 6 and 7 have been fully considered and are persuasive.  The objection of claims 1, 2, 6 and 7 have been withdrawn.
Applicant's arguments filed on 4/21/2021, with respect to the claims rejections have been fully considered but they are not persuasive.
Applicant argues that limitation “calculating a likelihood measurement per value hypothesis among a plurality of possible value hypotheses of at least one description element of the current block, said calculation being a same calculation as that used to encode the data bitstream” is defined in several embodiments in the specification. Applicants submits that the description element is formed by a sequence of binary elements; and a plurality of possible value hypotheses for this sequence of binary elements is determined by calculating, for each possible hypothesis, a likelihood measurement.
In response, Examiner respectfully disagrees.  It is unclear how a plurality of possible value hypotheses can be determined by calculation a likelihood measurement for each value hypothesis. Further, Examiner interprets the word hypothesis as: “an interpretation of a practical situation or condition taken as the ground for action” (see “Hypothesis.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/hypothesis. Accessed 3 May. 2021). Therefore, it is unclear what encompasses a value hypothesis? 
likelihood as: “the chance that something will happen (see “Likelihood.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/likelihood. Accessed 3 May. 2021). Thus, the claim is vague in regards to the chance/ likelihood of what will occur is being calculated.
Therefore, Examiner submits that the claim is still indefinite because a person of ordinary skill in the art cannot translate the definition into meaningfully precise claim scope.
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “calculating a likelihood measurement per value hypothesis among a plurality of possible value hypotheses of at least one description element of the current block, said calculation being a same calculation as that used to encode the data bitstream.” Examiner submits that the aforementioned is vague and unclear in regarding to what is being calculated and what kind of hypothesis is a value hypothesis. Examiner interprets the word likelihood as: “the chance that something will happen (see “Likelihood.” 
Further, Examiner interprets the word hypothesis as: “an interpretation of a practical situation or condition taken as the ground for action” (see “Hypothesis.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/hypothesis. Accessed 3 May. 2021). Therefore, it is unclear what encompasses a value hypothesis? 
Furthermore, claim 1 recites the limitation “the complementary information” in line 20. There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claim 2, claim 2 recites the limitation “calculating a likelihood measurement per value hypothesis among a plurality of possible value hypotheses of at least one description element of the current block.” Examiner submits that the aforementioned is vague and unclear in regarding to what is being calculated and what kind of hypothesis is a value hypothesis. Examiner interprets the word likelihood as: “the chance that something will happen (see “Likelihood.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/likelihood. Accessed 3 May. 2021). Therefore, the claim is vague in regards to the chance/likelihood of what will occur is being calculated.
Further, Examiner interprets the word hypothesis as: “an interpretation of a practical situation or condition taken as the ground for action” (see “Hypothesis.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/hypothesis. Accessed 3 May. 2021). Therefore, it is unclear what encompasses a value hypothesis? 
said complementary information” in line 18. There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claim 6, claim 6 recites the limitation “calculating a likelihood measurement per value hypothesis among a plurality of possible value hypotheses of at least one description element of the current block.” Examiner submits that the aforementioned is vague and unclear in regarding to what is being calculated and what kind of hypothesis is a value hypothesis. Examiner interprets the word likelihood as: “the chance that something will happen (see “Likelihood.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/likelihood. Accessed 3 May. 2021). Therefore, the claim is vague in regards to the chance/likelihood of what will occur is being calculated.
Further, Examiner interprets the word hypothesis as: “an interpretation of a practical situation or condition taken as the ground for action” (see “Hypothesis.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/hypothesis. Accessed 3 May. 2021). Therefore, it is unclear what encompasses a value hypothesis? 
Furthermore, claim 6 recites the limitation “the decoded complementary information” in line 22. There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claim 7, claim 7 recites the limitation “calculating a likelihood measurement per value hypothesis among a plurality of possible value hypotheses of at least one description element of the current block.” Examiner submits that the aforementioned is vague and unclear in likelihood as: “the chance that something will happen (see “Likelihood.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/likelihood. Accessed 3 May. 2021). Therefore, the claim is vague in regards to the chance/likelihood of what will occur is being calculated.
Further, Examiner interprets the word hypothesis as: “an interpretation of a practical situation or condition taken as the ground for action” (see “Hypothesis.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/hypothesis. Accessed 3 May. 2021). Therefore, it is unclear what encompasses a value hypothesis? 
Furthermore, claim 6 recites the limitation “the complementary information” in lines 19 and 20. There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claims 3-5, 8 and 11-22, claims 3-5, 8 and 11-22 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and therefore inherit the rejection of the parent claim.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/FABIO S LIMA/Primary Examiner, Art Unit 2486